                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

EUROCHEM TRADING USA CORPORATION,

                              Plaintiff,
       v.

W. KENT GANSKE, individually and
d/b/a and sole proprietor of AG CONSULTANTS,
and JULIE L. GANSKE,
                              Defendants.
                                                                 OPINION AND ORDER
W. KENT GANSKE, individually and d/b/a AG                              18-cv-16-slc
CONSULTANTS, and JULIE GANSKE,

       Counter-Plaintiffs and Third-Party Plaintiffs,
and

WS AG CENTER, INC.,

                      Third-Party Plaintiffs,
       v.

EUROCHEM TRADING USA CORPORATION,

                      Plaintiff and Counter-Defendant,
and

EUROCHEM GROUP AG, SCOTT SIMON, IVAN
BOASHERLIEV, BENTREI FERTILIZER, LLC
and BEN-TREI, LTD.,

                      Third-Party Defendants.

________________________________________________________________________________________

       In this lawsuit brought under the court’s diversity jurisdiction, plaintiff EuroChem

Trading USA Corporation (“ECTUS”) seeks to collect more than $14 million in unpaid invoices

for agricultural product that it delivered to WSAG Center, Inc. (“WSAG”), an agri-business

controlled by defendant W. Kent Ganske. All of the purchase contracts contained a provision

specifying that, in the event the parties failed to settle their disputes under the contract, any

dispute would be referred to arbitration–

              in accordance with the rules of the Society of Marine Arbitrators
              (hereinafter referred to as “the SMA”) and the procedures set forth
              below. The jurisdiction of the regular courts shall be excluded . . .
               The dispute shall be settled by a sole arbitrator appointed by the
               SMA on the basis of the provisions of the present Contract as well
               as the laws of the State of Florida. The award shall be rendered in
               accordance with the Arbitration Rules of the SMA and be final and
               binding upon both parties. The award shall contain the amount
               and the apportionment of the Arbitration costs.

       On July 13, 2017, ECTUS served an arbitration demand on WSAG pursuant to the

terms of the contracts. On September 6-7, 2018, an evidentiary hearing was held before

arbitrator Michael Young. Young heard testimony from five witnesses and accepted 175 exhibits

into the record. On January 2, 2019, Young issued a Partial Final Award, awarding ECTUS

compensatory damages of $14,283.519.42, plus pre-judgment interest. At Young’s request, the

parties submitted briefs regarding ECTUS’s entitlement to an award of attorneys’ fees and costs

and the calculation of pre-judgment interest on the amount awarded.

       After receiving and considering the parties’ submissions, on March 6, 2019, Young issued

his Final Award, awarding ECTUS the following: (1) $14,283,519.42 in compensatory damages;

(2) $1,124,040.03 in prejudgment interest (which continues to accrue at the rate of$2,477.12

per day during the year 2019 and adjusted by Florida statute thereafter); (3) $182,498.96 in

attorneys’ fees; and (4) $34,000 in costs, for a total final award of $15,624,058.41.

       ECTUS now asks this court to confirm the arbitration award and enter judgment against

WSAG accordingly.1 Dkt. 80. WSAG opposes confirmation of the Final Award and has filed

its own motion to vacate or modify it on various grounds, but none of WSAG’s arguments has

any traction. Dkts. 82, 105. Accordingly, ECTUS’s motion for confirmation of the Final Award

will be granted.




       1
         ECTUS also has moved for summary judgment on its breach of guaranty claim against Ganske
and his wife, Julie. Dkt. 90. That motion will be addressed in a separate order.

                                               2
                                             ANALYSIS

       ECTUS petitions the court to confirm the arbitration award under Section 9 of the

Federal Arbitration Act, which provides:

                 If the parties in their agreement have agreed that a judgment of the
                 court shall be entered upon the award made pursuant to the
                 arbitration, and shall specify the court, then at any time within
                 one year after the award is made any party to the arbitration may
                 apply to the court so specified for an order confirming the award,
                 and thereupon the court must grant such an order unless the
                 award is vacated, modified, or corrected as prescribed in sections
                 10 and 11 of this title. If no court is specified in the agreement of
                 the parties, then such application may be made to the United
                 States court in and for the district within which such award was
                 made.

9 U.S.C.A. § 9. WSAG objects to confirmation, and instead asks the court to either vacate the

award under § 10 or modify it under § 11.2



       2
           Under 9 U.S.C. § 10(a), the court may vacate an award on the following grounds:

       (1) where the award was procured by corruption, fraud, or undue means;

       (2) where there was evident partiality or corruption in the arbitrators, or either of them;

       (3) where the arbitrators were guilty of misconduct in refusing to postpone the hearing,
       upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the
       controversy; or of any other misbehavior by which the rights of any party have been
       prejudiced; or

       (4) where the arbitrators exceeded their powers, or so imperfectly executed them that a
       mutual, final, and definite award upon the subject matter submitted was not made.

       Under 9 U.S.C. § 11, the court may modify or correct an award:

       (a) where there was an evident material miscalculation of figures or an evident material
       mistake in the description of any person, thing, or property referred to in the award;

       (b) where the arbitrators have awarded upon a matter not submitted to them, unless it is
       a matter not affecting the merits of the decision upon the matter submitted; or

       (c) where the award is imperfect in matter of form not affecting the merits of the
       controversy.

                                                   3
       Apart from the specific grounds articulated in Sections 10 and 11, a federal court has no

authority to set aside an arbitration award even if the arbitrator “committed serious error” or

issued a decision that is “incorrect or even whacky.” Johnson Controls, Inc. v. Edman Controls, Inc.,

712 F.3d 1021, 1025 (7th Cir. 2013) (internal citation omitted). See also Chicago Typographical

Union No. 16 v. Chicago Sun-Times, Inc., 935 F.2d 1501, 1504–05 (7th Cir. 1991) (federal courts

do not review the soundness of arbitration awards, but only look to make sure the arbitrator

upheld the parties’ agreement to arbitrate). If none of the grounds set forth in Sections 10 or

11 applies, then the court “must grant” an order confirming the award. Hall St. Assocs., L.L.C.

v. Mattel, Inc., 552 U.S. 576, 587 (2008).

       WSAG argues that the court should refuse to confirm the award for lack of jurisdiction.

In the alternative, it argues that vacatur or remand is warranted because: (1) the arbitrator

applied the rules of the Society of Maritime Arbitrators, not the rules of the Society of Marine

Arbitrators, as called for by the Contracts, and therefore the award should be vacated under 9

U.S.C. § 10(a)(4) or modified under § 11(a); (2) the arbitrator “refused to hear evidence

pertinent and material to the controversy” when he failed to hold an evidentiary hearing on

WSAG’s objection to ECTUS’s proposed attorney’s fees, justifying vacatur under § 10(a)(3); (3)

the arbitrator made a “material miscalculation of figures” warranting modification under § 11(a);

and (4) the arbitrator imperfectly executed his powers when he refused to consider parol

evidence about the parties’ course of dealing, warranting vacatur under § 10(a)(4).3 I address

each argument in turn.



       3
          W SAG also argued that the motion to confirm was premature because the 90-day time period
for a party to petition to vacate or modify the award had not yet run. Because W SAG now has filed a
motion to modify or vacate, this argument is moot.

                                                 4
I. Jurisdiction

       WSAG argues that this court has no authority to confirm the Final Award because the

parties did not explicitly consent to judicial confirmation in the Contracts. This argument is

foreclosed by Seventh Circuit precedent. In Milwaukee Typographical Union No. 23 v. Newspapers,

Inc., 639 F.2d 386, 389–90 (7th Cir.), cert. denied, 454 U.S. 838 (1981), the court held that the

parties need not explicitly agree to judicial confirmation of an award in order to confer such

consent, so long as they agree that any arbitration decision will be “final and binding” upon both

parties. See also Daihatsu Motor Co. v. Terrain Vehicles, Inc., 13 F.3d 196, 202 (7th Cir. 1993)

(finding consent-to-confirmation under § 9 where parties agreed that disputes would be “finally

settled” by arbitration). Other circuits, although not all, agree that the parties’ agreement to

submit their disputes to “final and binding” arbitration strongly implies consent to judicial

confirmation. See, e.g. Booth v. Hume Pub., Inc., 902 F.2d 925, 930 (11th Cir. 1990) (provision

in employment agreement that arbitrator’s determination would be final and binding, along with

Hume’s full participation in the arbitration process, was sufficient under the FAA to confer

authority on the district court to confirm the award); Kallen v. District 1199, National Union of

Hospital and Health Care Employees, 574 F.2d 723, 726 (2d Cir. 1978) (where language of

agreement provided that arbitration would be final and binding, appellant participated fully in

arbitration process, and federal law would apply to interpretation of underlying agreement, the

district court had authority under § 9 of the Act to enter judgment on the award); but see Higgins

v. U.S. Postal Service, 655 F. Supp. 739, 744 (D. Maine 1987) (refusing to find that the “final

and binding” language standing alone, without conduct from which an agreement could be

inferred, was sufficient for relief under § 9 of the Act).



                                                 5
        There is no dispute that the parties’ Contracts in this case specified that the arbitrator’s

award shall be “final and binding” upon the parties. Moreover, WSAG participated fully in the

arbitration process. Under the law of this circuit, this is enough to confer jurisdiction on this

court to confirm the arbitration award.4




II. The Arbitration Rules

        The arbitration proceeding was conducted pursuant to the Rules of the Society of

Maritime Arbitrators, or SMA. WSAG argues at length that because the contracts state that

arbitration would be governed by the “rules of the Society of Marine Arbitrators,” the arbitrator

exceeded or imperfectly executed his powers such that vacatur is warranted under 9 U.S.C. §

10(a)(4). The apparent reason WSAG wants to get out from under the SMA rules is because

they permitted the arbitrator to award attorney’s fees and costs, which were not otherwise

available under the Contracts or Florida law. See Final Award, dkt. 105, exh. 6, at 3; SMA Rule

30 (“The Panel is empowered to award reasonable attorney's fees and expenses or costs incurred

by a party or parties in the prosecution or defense of the case.”).

        This argument is without merit. First, as WSAG admits, there is no such thing as a

Society of Marine Arbitrators. Thus, logic suggests that the use of the word “Marine” instead




        4
          There is no dispute that ECTUS and W SAG are of diverse citizenship and the amount in
controversy exceeds $75,000. W isconsin Com'r of Ins. v. California Reinsurance Mgmt. Corp., 819 F. Supp.
797, 802 (E.D. W is. 1993) (party seeking to confirm an arbitration award in federal district court pursuant
to Section 9 of the FAA must first establish separate basis for federal subject matter jurisdiction). Further,
venue is proper in this court even though the arbitration proceeding was not held in this district. Cortez
Byrd Chips, Inc. v. Bill Harbert Const. Co., 529 U.S. 193 (2000) (FAA’s venue provisions are permissive,
permitting motion to confirm, vacate, or modify an arbitration award either where the award was made
or in any district proper under the general venue statute).

                                                      6
of “Maritime” was either a typographical error, or the terms are used interchangeably.5 In fact,

WSAG does not suggest what other rules – apart from those of the Society of Maritime

Arbitrators – the parties might have intended to govern the arbitration when they used the word

“Marine” instead of “Maritime.”

        Second, WSAG raised this argument before the arbitrator, who rejected it. Specifically,

the arbitrator found:

                [W]hile Respondent correctly states that the contracts refer to the
                “rules of the Society of Marine Arbitrators” and there are no such
                rules, the parties have acted throughout this proceeding as though
                the Rules of the Society of Maritime Arbitrators (“Rules”) apply.
                For example, the submissions to this Arbitrator throughout the
                proceedings – including Respondent’s Pre-Hearing and Post-
                Hearing memoranda – all refer to the Society of Maritime
                Arbitrators and its Rules, and when counsel made particular
                discovery and evidence arguments, including those made orally,
                they referred to the relevant provisions of these Rules. Thus, while
                the reference in the contracts to the “rules of the Society of Marine
                Arbitrators” may have been a mistake, no one, during the course
                of the proceeding, acted as if the Rules of the Society of Maritime
                Arbitrators did not apply.

Final Award, dkt. 105, Exh. 6, at 3. The arbitrator noted that although WSAG had “raised the

inconsistency of the nomenclature in some of its submissions,” it had not ever argued that the

rules of the Society of Maritime Arbitrators did not govern the proceeding until it filed its brief

in opposition to fee and cost shifting. Id. at n.3. Thus, the arbitrator concluded from the

parties’ agreement and conduct during the arbitration proceeding that the rules of the Society

of Maritime Arbitrators applied, and that attorney’s fees were available under those rules.

        An arbitrator exceeds his powers under § 10(a)(4) when he bases his decision on “some

body of thought, feeling, or policy, or law that is outside the contract” such that his decision fails


        5
          A Google search for “Society of M arine Arbitrators” yields only results pertaining to the Society
of M aritime Arbitrators.

                                                     7
to “draw its essence” from the contract. United Steelworkers of Am. v. Enterprise Wheel and Car

Corp., 363 U.S. 593, 597(1960); Chicago Typographical Union No. 16 v. Chicago Sun–Times, Inc.,

935 F.2d 1501, 1505 (7th Cir. 1991). Where there is “some possible interpretive route” showing

the arbitrator rooted his decision in his interpretation of the contract, the award cannot be

disturbed. Chicago Typographical Union No. 16, 935 F.2d at 1506. The “sole question” is

“whether the arbitrator (even arguably) interpreted the parties’ contract, not whether he got its

meaning right or wrong.” Oxford Health Plans v. Sutter, 569 U.S. 564, 569 (2013).

       Here, it is plain that the arbitrator’s determination drew its essence from the contract.

In particular, he noted that the reference to Marine appeared to be an error, and that the parties’

conduct before him was consistent with an understanding that the Rules of the Society of

Maritime Arbitrators would apply. In effect, the arbitrator concluded that WSAG had waived

its right to argue to the contrary by fully participating in the arbitration proceeding up until that

point without raising an objection to application of those rules. It is an established principle of

contract law that “a party may waive its contractual rights impliedly by taking actions

inconsistent with the assertion of those rights.” Cent. States, Se. & Sw. Areas Pension Fund v.

Schilli Corp., 420 F.3d 663, 672 (7th Cir. 2005) (citation omitted). Thus, in concluding that the

Society of Maritime Arbitrators’ rules applied, the arbitrator did not rely on an outside body of

thought, feeling, or law, but on the language of the parties’ contract, their conduct before him,

and established principles of contract law. Because there is an interpretive route showing that

the arbitrator’s decision was rooted in the interpretation of the contract, this court has no basis

to vacate the award. See Union Local 701, Int'l Ass'n of Machinists & Aerospace Workers, AFL-CIO,

No. 12 C 6355, 2012 WL 6764050, at *3 (N.D. Ill. Dec. 31, 2012) (arbitrator’s conclusion that




                                                 8
party waived right to insist on strict compliance with timeliness requirement by its conduct was

based on established principles of contract law and therefore court could not vacate award).

       Likewise, the arbitrator’s application of the rules of the Society of Maritime Arbitrators

was not an “evident material mistake” warranting modification or correction under 9 U.S.C. §

11(a). “[R]elief under Section 11(a) is limited to simple formal, descriptive, or mathematical

mistake[s], not disagreement over factual or legal decisions deliberately made.” J&J Sports Prods.

Inc. v. Toetz Enterprises LLC, No. 15-CV-1411-JPS, 2017 WL 6622548, at *2 (E.D. Wis. Dec.

28, 2017) (citing Stroh Container Co. v. Delphi Industries, Inc., 783 F.2d 743, 749 (8th Cir. 1986)

(internal quotation omitted)). The arbitrator’s finding that the parties had agreed to arbitrate

in accordance with the rules of the Society of Maritime Arbitrators, was not a scrivener’s error,

it was his legal determination about the substantive law that would apply. In fact, the arbitrator

explicitly rejected the argument that WSAG makes here, finding that WSAG had waived its

challenge by its conduct during the proceeding.          This is a legal determination, not a

computational error. It is not the kind of “mistake” that is reviewable under § 11(a).




III. Evidentiary Hearing

       WSAG argues that the Final Award should be vacated under § 10(a)(3) because the

arbitrator “refused to hear evidence pertinent and material to the controversy” when he decided

the issue of fees and costs without an evidentiary hearing. This is a strange argument for WSAG

to make, considering that it never asked the arbitrator to hold an evidentiary hearing. As

ECTUS points out, WSAG filed a 17-page response to ECTUS’s brief on its entitlement to

attorney’s fees and never once suggested that the arbitrator should hold a hearing. Dkt. 105,

Exh. 2. In addition, WSAG failed to present any rebuttal evidence in the form of counter-


                                                9
affidavits or otherwise. WSAG sought leave and was granted permission to file a sur-reply on

the issue of attorneys’ fees and still did not request a hearing or submit rebuttal evidence,

although it noted in a footnote that “normally” WSAG would be entitled to an evidentiary

hearing. Dkt. 105-7, at n.5. Merely mentioning an evidentiary hearing in a footnote in a sur-

reply hardly qualifies as a request, and it certainly is not grounds to find that the arbitrator

“refused” to hear evidence. See U.S. for Use & Benefit of Skip Kirchdorfer, Inc. v. Aegis/Zublin Joint

Venture, 869 F. Supp. 387, 393 (E.D. Va. 1994) (“[I]f the defendants had an objection to the

procedures used by the arbitrators, such procedural issues should have been resolved at the

arbitration. The Court will not vacate the arbitration award on this dubious ground.”).

       Even assuming, arguendo, that WSAG actually had requested an evidentiary hearing, an

arbitrator’s refusal to hold a hearing does not meet the standard required to vacate an arbitration

award under 9 U.S.C. § 10(a)(3). Federal courts defer to an arbitrator's procedural decisions

because she “enjoys wide latitude in conducting an arbitration hearing. Arbitration proceedings

are not constrained by formal rules or procedure or evidence[.]” Generica Ltd. v. Pharm. Basics,

Inc., 125 F.3d 1123, 1130 (7th Cir. 1997) (citation omitted). “An arbitrator is not bound to

hear all of the evidence tendered by the parties,” as long as each litigant has “an adequate

opportunity to present its evidence and arguments.” Id. (citation and quotations omitted).

Here, the arbitrator allowed both parties to fully present their arguments and evidence on the

interest calculation, attorney’s fees, and costs, in many cases accepting WSAG’s arguments in

favor of a reduction. In fact, WSAG does not proffer what additional evidence it would have

presented at an evidentiary hearing if one had been held. There is simply no basis to find that

the arbitrator’s failure to hold an evidentiary hearing rendered the proceeding unfair.

Accordingly, vacatur is not warranted under § 10(a)(3). See Flender Corp. v. Techna-Quip Co., 953


                                                 10
F.3d 273, 281 (7th Cir. 1992)(arbitration award can only be vacated under § 10(a)(3) if the

evidence is relevant to the ultimate issue and if the “arbitrator's handling of . . . evidence

rendered the [proceeding] unfair.”)

       In its reply brief, WSAG argues for the first time that the arbitrator’s failure to hold an

evidentiary hearing violated Florida law, which it says the parties had agreed would govern their

dispute. By waiting to develop this argument until its reply brief, WSAG has waived the

argument.    Mendez v. Perla Dental, 646 F.3d 420, 423-24 (7th Cir. 2011) (“[I]t is well-

established that arguments raised for the first time in the reply brief are waived.”). Even if I were

to consider the argument, WSAG waived its right to seek an evidentiary hearing under any law

by failing to request one before the arbitrator. Finally, the arbitrator found that the SMA rules

governed the arbitration proceedings. Those rules provide for an award of attorney’s fees and

do not specify the need for an evidentiary hearing. As noted previously, this court has no

authority to review the arbitrator’s conclusions of law, so long as they were arguably rooted in

the contract, which they undisputably were. BEM I, LLC v. Anthropologie, Inc., 301 F.3d 548,

554-55 (7th Cir. 2002) (“[T]here is no judicial review of arbitration awards for legal error.”)

Accordingly, for all these reasons, the arbitrator’s failure to hold an evidentiary hearing on the

issue of attorney’s fees is not a valid basis for this court to vacate the award.




IV. Alleged Miscalculations

       As an alternative to vacating the award, WSAG argues that this court should modify it.

In particular, WSAG argues that the arbitrator made a number of errors in calculating the

amount of interest, attorney’s fees and costs due.       Under the FAA, a court is permitted to

modify or correct an award “where there was an evident material miscalculation of figures or an


                                                 11
evident material mistake in the description of any person, thing, or property referred to in the

award.” 9 U.S.C. § 11(a). For instance, double recovery would warrant a modification of an

award. See Eljer Mfg., Inc. v. Kowin Dev. Corp., 14 F.3d 1250, 1254 (7th Cir. 1994). As noted

previously, the modification provision of the FAA “is present to correct patent mathematical

errors or misidentifications,” and is not “a vehicle through which a dissatisfied party may make

an end run around the limited judicial review of arbitral decisions.” Mical v. Glick, No. 13 C

6508, 2014 WL 322093, at *3 (N.D. Ill. Jan. 28, 2014), aff'd, 581 Fed.Appx. 568 (7th Cir.

2014).

         That is precisely what WSAG is trying to do here. Although acknowledging that the

arbitrator made a number of reductions to the attorney’s fees, costs, and interest in response to

WSAG’s objections, WSAG argues that the arbitrator did not reduce the amounts enough.

Generally, WSAG argues that it was unfair for the arbitrator to make WSAG bear the costs of

arbitrating issues that were decided in its favor, and that his blanket percentage reductions of

attorney’s fees were not specific enough. But these are not mathematical or computational

errors; instead, WSAG is accusing the arbitrator of making legal and factual errors in arriving at

the amount of attorney’s fees. These are not the sorts of “evident mistakes” that § 11(a) is

meant to correct. “Arbitration does not provide a system of ‘junior varsity trial courts' offering

the losing party complete and rigorous de novo review.” Eljer, 14 F.3d at 1254 (quoting National

Wrecking Co. v. International Bhd. of Teamsters, Local 731, 990 F.2d 957, 960 (7th Cir. 1993)).

WSAG does not argue that the arbitrator ordered it to pay damages that have already been paid,

awarded ECTUS a double recovery, or committed a mathematical mistake that is “patent” from

his award. It merely disagrees with the arbitrator’s decision. This court cannot modify the

award on that basis.


                                               12
       Finally, WSAG contends that, after reducing the amount of attorney’s fees owed to

ECTUS, the arbitrator failed to reduce commensurately the amount of interest owed. Dkt., at

7, ¶ 34. As ECTUS points out, however, the arbitrator awarded prejudgment interest only on

the compensatory damages amount of $14,283,519.42, not on the amount of attorney’s fees

and costs awarded to ECTUS. Therefore, any “reductions” he made to the fees and costs

awarded have no bearing on the calculation of the amount of prejudgment interest owed. It

follows that WSAG’s contention that the calculation of prejudgment interest was a “material

mistake” is without merit.




V. Refusal to Consider Parol Evidence

       WSAG argues that the arbitrator “imperfectly executed his powers” under 9 U.S.C. §

10(a)(4) when he declined to consider parol evidence about the parties’ course of dealing. Dkt.

82, at 21-22. This argument has no merit. “The fact that an arbitrator makes a mistake, by

erroneously rejecting a valid, or even a dispositive legal defense, does not provide grounds for

vacating an award unless the arbitrator deliberately disregarded what she knew to be the law.”

Flexible Mfg. Sys. Pty. Ltd. v. Super Prod. Corp., 86 F.3d 96, 100 (7th Cir. 1996). No such

deliberate disregard has been shown here. Once again, WSAG merely seeks appellate review of

the issues it has already arbitrated. This review is not available under the FAA.




VI. Conclusion

       In sum, WSAG has failed to show that grounds exist to vacate the award under 9 U.S.C.

§ 10(a) or to modify or correct it under § 11. This being so, this court shall confirm the award.

Accordingly,


                                               13
                                             ORDER

       IT IS ORDERED that:

       1. The motion of plaintiff Eurochem Trading, USA Corporation (ECTUS), for an order

confirming the arbitration award issued by Michael Young on March 6, 2019 in favor of

Eurochem Trading USA Corporation and against WS AG Center, Inc., dkt. 80, is GRANTED.

       2. The motion of third party plaintiff WSAG to vacate/modify/correct the arbitration

award, dkt. 105, is DENIED.

       3. ECTUS’s motion to file a sur-reply to WSAG’s motion to vacate/modify/correct the

Arbitration Award, dkt. 115, is DENIED as moot.

       3. Not later than July 22, 2019, ECTUS should submit a proposed final judgment to the

court in accordance with the arbitration award. WSAG has until August 5, 2019 to file any

objections to ECTUS’s mathematical computations and to make a showing that there are just

reasons for the court to delay entry of judgment. See Fed. R. Civ. P. 54(b). No other objections

shall be considered. Eurochem shall have until August 15, 2019 in which to file a reply.


       Entered this 8th day of July, 2019.

                                                   BY THE COURT:

                                                   /s/
                                                   ________________________
                                                   STEPHEN L. CROCKER
                                                   Magistrate Judge




                                              14
